DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Rejections pending since the Office Action mailed on 
March 09, 2022

All of the rejections under 35 U.S.C. 103 are withdrawn.


Response to Arguments

Applicant's arguments filed August 11, 2022 have been fully considered but they are not persuasive.
Applicant argues, on page 13 of the latest Amendment, 
Claims 16 and 79, as amended, are not obvious over Bjorkesten in view of Ferris, as evidenced by Davis, Mayo Clinic, and Bio-Rad, and further in view of Hicks because Bjorkesten, Ferris, Davis, Mayo Clinic, and Hicks do not teach or suggest an electrophoresis system for diagnosing sickle cell disease or detecting hemoglobin variants includes an imaging processor programmed to receive the band detection data to determine a band characteristic corresponding to each of the multiple bands, identify the hemoglobin phenotype band based on the band characteristic corresponding to each of the multiple bands of the hemoglobin variants, and transmit the diagnostic results to an output, wherein the image processor is configured to identify changes in color values for pixels along a reference line of the electrophoresis strip, detect peak values of pixel intensity for reddish bands on the electrophoresis strip, calculate the peak values displacement from a start point on the electrophoresis strip, and identify the hemoglobin phenotype band or hemoglobin variant based on area under the peaks values and the displacement from the start point.

	The Examiner agrees.  Nevertheless, the amended claims are obvious over the previously cited prior art and newly cited Schneider et al., “Rabies Group-Specific Ribonucleoprotein Antigen and a test System for Grouping and Typing of Rhabdoviruses,” Journal of Virology, May 1973, p. 748-755 (hereafter “Schneider’), R. G. Mote, “Normal serum protein values in newborn infants by cellulose acetate electrophoresis,” Journal AOA/vol. 67, December 1967, 430/100- 434/112 (hereafter “Mote”), Graham et al., “A Rapid Method for Microelectrophoresis and Quantitation of Hemoglobins on Cellulose Acetate,” The American Journal of Clinical Pathology June 1963 vol. 39, No. 6, pp. 567-578 (hereafter “Graham”, which is already listed on Applicant’s IDS of May 03, 2018), and Puspitaningrum et al., “Comparison of Hemoglobins from Various Subjects Living in Hypoxia,” HAYATI Journal of Biosciences September 2013 vol. 20 No. 3, p. 99-104 (hereafter “Puspitaningrum“).
In the electrophoresis biochip system for diagnosing sickle cell disease in a subject of Bjorkesten as modified by Ferris, as evidenced by Davis and Mayo Clinic, and as also modified by Bio-Rad and Hicks the image processor would likely be configured to identify changes in color values for pixels along a reference line of the electrophoresis strip, and detect peak values of pixel intensity for blue bands on the electrophoresis strip, as Hicks1 discloses staining the electrophoresis separation medium with benzidine2 (see the first full paragraph on Hicks page 1073).  However, the use of Ponceau as a stain for hemoglobins separated by electrophoresis, which stains  hemoglobins red, has been known in the art for many decades, at least since early 1960s.  See, for example, the Kohn article cited by Applicant on his Information Disclosure Statement of May 03, 2018 (hereafter “Kohn”), next to last paragraph; Graham page 367, first full paragraph in the second column; and Puspitaningrum Figure 1(A). Puspitaningrum, in fact, compared staining electrophoresis hemoglobins with Ponceau stain to staining electrophoresis hemoglobins with benzidine (the stain used by Hicks) and found 

    PNG
    media_image1.png
    115
    668
    media_image1.png
    Greyscale

See  Puspitaningrum 100.    
	At any rate the pros-and-cons of various dyes for staining hemoglobins, including the red dye Ponceau, were known in the art at the time of the effective filing date of the application.  See Puspitaningrum the second column on page 102, bridging to page 103.  Thus, to have the image processor in the electrophoresis biochip system for diagnosing sickle cell disease in a subject of Bjorkesten as modified by Ferris, as evidenced by Davis and Mayo Clinic, and as also modified by Bio-Rad and Hicks be configured to identify changes in color values for pixels along a reference line of the electrophoresis strip, detect peak values of pixel intensity for reddish bands on the electrophoresis strip, instead of blue bands, is prima facie obvious as just substitution of one known stain for hemoglobins in the electrophoresis art for another with predictable results.  
	As for having the image processor also be configured to “calculate the peak values displacement from a start point on the electrophoresis strip, and identify the hemoglobin phenotype band based on area under the peaks values and the displacement from the start point..”, it was conventional in the electrophoresis art to determine peak displacements from a start point of an electrophoresis strip in order to identify hemoglobins separated by electrodes and further calculate the area of each relevant peak to determine the concentration of the corresponding hemoglobin in the sample.  See, for example, Mote the title and Figure 13 and Graham the title and 
Figure 5.  See also, Schneider Figure 4, which although not related to hemoglobin separation is meant to show that to determine peak displacements from a start pint of an electrophoresis strip in order to identify analytes separated by electrodes and further calculate the area of each relevant peak to determine the concentration of the corresponding analyte in the sample was established practice in the art.  
	Last, as for indicating the presence of the hemoglobinopathy, or presence of a genetic trait related to the hemoglobinopathy based on an identified hemoglobinhave been obvious to provide a diagnostic output indicating such so that the person may obtain proper medical care.  
	For these reasons the claims are still rejected over prior art as being obvious.


Claim Objections

Claims 16, 27, 79, and 81 are objected to because of the following informalities:  
a) claim 16, line 30, “image processor” should be – imaging processor – (see line 22);

b) in the last line of claims 16 and 79 should “peaks” (plural) be – peak – singular?
c) claim 27, in line 2, “comprise” should be  -- comprises – (the letter “s” added at the end of the word);

d) claim 79, line 22, “image processor” should be – imaging processor – (see line 17); and

e) claim 81, line 3, “image processor” should be – imaging processor – (see line 17).
	
Appropriate correction is required.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27 and 85 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
a) claim 27 recites “wherein the hemoglobin phenotype band comprise hemoglobin types C/A, S, F, and AO.”  That is, this claim requires that a single band, which is the hemoglobin phenotype band, comprises four hemoglobin types - C/A, S, F, and AO.  However, claim 16, from which claim 27 depends, recites, 
an imaging system structured to detect the migration and separation of the multiple bands of the hemoglobin variants of the hemoglobin sample on the electrophoresis strip caused by the generated electric field and to generate band  detection data for each of the multiple bands of the hemoglobin variants; and an imaging processor programmed to receive the band detection data to determine a band characteristic  corresponding to each of the multiple bands of the hemoglobin variants of the hemoglobin sample, identify the hemoglobin, . . . . [italicizing by the Examiner]

Thus, while claim 16 indicates that each hemoglobin type will be in a different band  subsequent to the electrophoresis, claim 27 indicates that several, if not all, of the hemoglobin types will end up in the same band.  So, claim 27 appears inconsistent to claim 16.

	b) claim 85 depends from cancelled claim 84, so it is incomplete.

c) claim 85 recites  “wherein the imaging processor wherein the area . . . .”   The clause in line 2 beginning with “wherein the imaging processor” is incomplete. 



Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 16-18, 21, 23, 24, 27, 79-83, and 85  are rejected under 35 U.S.C. 103 as being unpatentable over Bjorkesten et al. US 9,383,335 B2 (hereafter “Bjorkesten”) in view of Ferris et al., “Hemoglobin Electrophoresis in Acrylamide Gel,” Blood, vol. 19, no. 4 (April), 1962 (hereafter “Ferris”) as evidenced by Charles Davis, medicinenet, “Medical Definition of Hemoglobin S” (hereafter “Davis”) and Mayo Clinic online, “Sickle cell anemia – Symptoms & causes” (hereafter “Mayo Clinic”), and also in view of Bio-Rad Quantity One® User Guide for Version 4.6.3 Windows and Macintosh (hereafter “Bio-Rad”), Hicks et al., “Comparison of Electrophoresis on Citrate Agar, Cellulose, or Starch for Hemoglobin Identification,” Clinical Chemistry, v21, no. 8, 1975 (hereafter “Hicks”), Mote, Schneider, Graham, Puspitaningrum, and Kohn.

Addressing claim 16, Bjorkesten discloses an electrophoresis biochip system (Figure 11) for performing electrophoresis on an electrophoresis gel strip (see col. 1:10-14), comprising: 
a housing (20; Figure 1 and col. 4:18-22) that includes an electrophoresis strip (36) that extends through a portion of the housing (col. 4:23-29);
a sample loading port (110) for receiving sample (col. 5:32-35; although not needed to meet the claim Applicant should note there may only be one sample port 
(col. 5:39-43) and so only one separation lane), the sample loading port extending through the housing to the electrophoresis strip (Figure 8b); 
a first electrode (325) and a second electrode (325) for generating an electric field along a length of the electrophoresis strip (col. 11:2-5); 
an imaging system structured to detect the migration and separation of the one or more bands in the gel strip (col. 12:16-19).
Bjorkesten, though, does not disclose that the electrophoresis biochip system is for diagnosing sickle cell disease in a subject.
Ferris discloses an electrophoresis system for diagnosing sickle cell disease in a subject (see the title and note the following

    PNG
    media_image2.png
    272
    1012
    media_image2.png
    Greyscale

(see page 480) and

    PNG
    media_image3.png
    843
    1068
    media_image3.png
    Greyscale

(Ferris Figure 1).
As evidenced by Davis, hemoglobin S is an abnormal hemoglobin that is the basis of sickle cell trait and sickle cell anemia:

    PNG
    media_image4.png
    273
    719
    media_image4.png
    Greyscale

   ), comprising: 
an electrophoresis gel, the electrophoresis gel structured to receive a hemoglobin sample (this limitation is implied by the following

    PNG
    media_image5.png
    63
    960
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    129
    1009
    media_image6.png
    Greyscale

See the bottom of page 479, bridging to page 480.);
a first electrode and a second electrode for generating an electric field along a length of the electrophoresis strip wherein the generated electric field is effective to induce migration and separation of hemoglobin variants in the hemoglobin sample introduced to the electrophoresis strip into one or more bands of the hemoglobin variants on the electrophoresis strip (this limitation is implied by the following

    PNG
    media_image7.png
    296
    893
    media_image7.png
    Greyscale

(see page 479),

    PNG
    media_image8.png
    122
    1030
    media_image8.png
    Greyscale

(see page 480), and

    PNG
    media_image9.png
    858
    1099
    media_image9.png
    Greyscale

(see page 480)).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide the electrophoresis gel and buffer of Ferris into the housing of the electrophoresis biochip system of Bjorkesten, so configuring the electrophoresis biochip system of Bjorkesten for diagnosing sickle cell disease in a subject, because 
(1) the electrophoresis biochip system of Bjorkesten is not limited to any particular gel and buffer configuration, that is, Bjorkesten clearly contemplates using the electrophoresis biochip system for analysis, including clinical analysis, of a variety of analytes in a variety of samples (for example,

    PNG
    media_image10.png
    170
    395
    media_image10.png
    Greyscale

See col. 1:33-42.);

(2) using the electrophoresis gel and buffer of Ferris would not require any structural changes to the electrophoresis biochip system of Bjorkesten.  It would effectively be just substitution of one known electrophoresis gel and buffer for another with predicable results; and 

(3) as shown by Mayo Clinic sickle cell anemia is an illness with serious symptoms so having another means available for being able to diagnose whether a patient has this illness would be helpful for a medical practitioner.
	
The Examiner will note that once the electrophoresis gel and buffer of Ferris has been placed into the housing of the electrophoresis biochip system of Bjorkesten the sample loading port will be for receiving the hemoglobin sample without any need for modification.  Also the first electrode and a second electrode of the electrophoresis biochip system of Bjorkesten would be, without any need for modification, for generating an electric field along a length of the electrophoresis strip wherein the generated electric field is effective to induce migration and separation of hemoglobin variants in the hemoglobin sample introduced to the electrophoresis strip into one or more bands of the hemoglobin variants on the electrophoresis strip.
Bjorkesten as modified by Ferris, which is evidenced by Charles Davis, and Mayo Clinic does not disclose 
an imaging system structured to detect the migration and separation of the one or more bands of the hemoglobin variants of the hemoglobin sample on the electrophoresis strip caused by the generated electric field and to generate band detection data based on the one or more bands of the hemoglobin variants of the hemoglobin sample; 

as required by claim 16.  However, as first matter the Examiner will note again that Bjorkesten does disclose providing an imaging system structured to detect the migration and separation of the one or more bands in the gel strip (col. 12:16-19).
Ferris discloses using a densitometer as an imaging system structured to detect the migration and separation of the one or more bands of the hemoglobin variants of the hemoglobin sample on the electrophoresis strip caused by the generated electric field and to generate band detection data based on the one or more bands of the hemoglobin variants of the hemoglobin sample:

    PNG
    media_image11.png
    837
    1059
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    68
    981
    media_image12.png
    Greyscale

(see page 481).  
Bio-Rad discloses an imaging densitometer for use on an electrophoresis gel. See Figure 1-1, which is on page 1-2; the last paragraph on page 1-2, noting therein especially “GS-800™ calibrated densitometer”; and page E-1, Appendix E.  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to use a densitometer such as the GS-800 as taught by Bio-Rad as the imaging system for the electrophoresis biochip system of Bjorkesten as modified by Ferris, which is evidenced by Charles Davis, and Mayo Clinic 
	
as just noted Ferris discloses using a densitometer and Bio-Rad discloses many useful features and optional settings. For example,
	a) automating exposure

    PNG
    media_image13.png
    499
    1098
    media_image13.png
    Greyscale

	(see page D-6, Appendix D),
or manual exposure (page D-7), or live acquire (page D-8);

	b) Dark Subtraction (page D-13); and

	c) can be used with various gel stains and wavelength ranges (

    PNG
    media_image14.png
    801
    969
    media_image14.png
    Greyscale

	(see page E-5, Appendix E) and

    PNG
    media_image15.png
    314
    1023
    media_image15.png
    Greyscale


).
		As for 
Serial No. 15/500,447 Page 3 		an imaging processor programmed to receive the band detection data to determine one or more band characteristics corresponding to the one or more bands of the hemoglobin variants of the hemoglobin sample, identify the hemoglobin variants, generate diagnostic results of sickle cell disease based at least in part on the identified hemoglobin variants, and transmit the diagnostic results to an output…


one of ordinary skill in the art at the time of the effective filing date of the application would recognize the GS-800 densitometer has an imaging processor that could be readily programmed to receive the band detection data to determine one or more band characteristics corresponding to the one or more bands of the hemoglobin variants of the hemoglobin sample, identify the hemoglobin variants, generate diagnostic results of sickle cell disease based at least in part on the identified hemoglobin variants, and transmit the diagnostic results to an output.  See, for example, Bio-Rad Chapter 5 (

    PNG
    media_image16.png
    232
    1073
    media_image16.png
    Greyscale
) and Chaper 6 (

    PNG
    media_image17.png
    477
    1115
    media_image17.png
    Greyscale

).
As for the claim limitation “wherein the electrophoresis strip comprises cellulose acetate paper saturated with a buffer solution…”, although in the electrophoresis biochip system for diagnosing sickle cell disease in a subject of Bjorkesten as modified by Ferris, which is evidenced by Charles Davis, Mayo Clinic, and Bio-Rad the electrophoresis strip comprises a buffer solution ( 

    PNG
    media_image18.png
    292
    1135
    media_image18.png
    Greyscale

See Ferris page 479.
), a polyacrylamide gel is used instead of cellulose acetate paper.
However, as shown by Hicks it was known at the time of the effective filing date of the application use cellulose acetate paper saturated with a buffer solution, the buffer solution comprises alkaline tris/Borate/EDTA buffer solution, to perform electrophoresis of hemoglobin, including hemoglobin S, (see the article abstract and note the following

    PNG
    media_image19.png
    364
    699
    media_image19.png
    Greyscale

See page 1072.).
Thus, barring evidence to the contrary, such as unexpected results, to substitute cellulose acetate for polyacrylamide for the electrophoresis strip in electrophoresis biochip system for diagnosing sickle cell disease in a subject of Bjorkesten as modified by Ferris, which is evidenced by Charles Davis, Mayo Clinic, and Bio-Rad is substitution of known electrophoresis strip composition for electrophoresis of hemoglobin, including hemoglobin S, compatible with alkaline tris/Borate/EDTA buffer solution for another with predictable results.
In the electrophoresis biochip system for diagnosing sickle cell disease in a subject of Bjorkesten as modified by Ferris, as evidenced by Davis and Mayo Clinic, and as also modified by Bio-Rad and Hicks the image processor would likely be configured to identify changes in color values for pixels along a reference line of the electrophoresis strip, and detect peak values of pixel intensity for blue bands on the electrophoresis strip, as Hicks4 discloses staining the electrophoresis separation medium with benzidine5 (see the first full paragraph on Hicks page 1073).  However, the use of Ponceau as a stain for hemoglobins separated by electrophoresis, which stains  hemoglobins red, has been known in the art for many decades, at least since early 1960s.  See, for example, the Kohn article cited by Applicant on his Information Disclosure Statement of May 03, 2018 (hereafter “Kohn”), next to last paragraph; Graham page 367, first full paragraph in the second column; and Puspitaningrum Figure 1(A). Puspitaningrum, in fact, compared staining electrophoresis hemoglobins with Ponceau stain to staining electrophoresis hemoglobins with benzidine (the stain used by Hicks) and found 

    PNG
    media_image1.png
    115
    668
    media_image1.png
    Greyscale

See  Puspitaningrum 100.    
	At any rate the pros-and-cons of various dyes for staining hemoglobins, including the red dye Ponceau, were known in the art at the time of the effective filing date of the application.  See Puspitaningrum the second column on page 102, bridging to page 103.  Thus, to have the image processor in the electrophoresis biochip system for diagnosing sickle cell disease in a subject of Bjorkesten as modified by Ferris, as evidenced by Davis and Mayo Clinic, and as also modified by Bio-Rad and Hicks be configured to identify changes in color values for pixels along a reference line of the electrophoresis strip, detect peak values of pixel intensity for reddish bands on the electrophoresis strip, instead of blue bands, is prima facie obvious as just substitution of one known stain for hemoglobins in the electrophoresis art for another with predictable results.  
	As for having the image processor also be configured to “calculate the peak values displacement from a start point on the electrophoresis strip, and identify the hemoglobin phenotype band based on area under the peaks values and the displacement from the start point..”, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to do so as it was conventional in the electrophoresis art to determine peak displacements from a start point of an electrophoresis strip in order to identify hemoglobins separated by electrodes and further calculate the area of each relevant peak to determine the concentration of the corresponding hemoglobin in the sample.  See, for example, Mote the title and Figure 16 and Graham the title and Figure 5.  See also, Schneider Figure 4, which although not related to hemoglobin separation is meant to show that to determine peak displacements from a start pint of an electrophoresis strip in order to identify analytes separated by electrodes and further calculate the area of each relevant peak to determine the concentration of the corresponding analyte in the sample was established practice in the art.  
	Last, as for imaging system be configured to indicate the presence of the hemoglobinopathy, or presence of a genetic trait related to the hemoglobinopathy based on an identified hemoglobin


Addressing claim 17, for the additional limitation of this claim note the following in  Bjorkesten 
		
    PNG
    media_image20.png
    103
    390
    media_image20.png
    Greyscale

		See col. 6:46-51.


Addressing claim 18, as a first matter the Examiner will note that he is construing the limitation “the power supply generating an electric field of about 1V to about 400V”  as a method limitation, not a structural limitation.  In any event, the additional limitation of this claim is met by Ferris

    PNG
    media_image21.png
    138
    981
    media_image21.png
    Greyscale

See Ferris page 480.

Addressing claim 21, for the additional limitation of this claim note the following in 
Ferris 


    PNG
    media_image18.png
    292
    1135
    media_image18.png
    Greyscale

See Ferris page 479.
	Although in the rejection of underlying claim 16 cellulose acetate is substituted for polyacrylamide gel, one of ordinary skill in the art would expect that the same buffer could still be used for both separation media to analyze hemoglobin as there is no indication of chemical reaction between (or that such reaction would even be desired) between the hemoglobin analyte and the separation medium.  



Addressing claim 23, as a first matter the Examiner will note that as best understood from Applicant’s disclosure the claimed top cap and bottom cap may each be in the from of a substantially flat plate.  See Applicant’s Figure 1A.  As such the Examiner is construing thin upper wall 60 in Bjorkesten Figure 2a as the claimed top cap, and is construing lower face 66 in Bjorkesten Figure 2b as the claimed bottom cap.  As for the claimed spacer, the Examiner is construing is construing transverse wall 90 in Bjorkesten Figure 2b as this claimed spacer.  


Addressing claim 24, for the additional limitation of this claim note the following in Bjorkesten

    PNG
    media_image22.png
    119
    475
    media_image22.png
    Greyscale

See Bjorkesten col. 5:16-21.



Addressing claim 27, the additional limitation of this claim note the following in Ferris


    PNG
    media_image9.png
    858
    1099
    media_image9.png
    Greyscale

See Ferris page 480.


Addressing claim 79, Bjorkesten discloses an electrophoresis system (Figure 11) for performing electrophoresis on an electrophoresis gel strip (see col. 1:10-14), comprising: 
a housing (20; Figure 1 and col. 4:18-22) that includes an electrophoresis strip (36) that extends through a portion of the housing (col. 4:23-29);
means for introducing sample to the electrophoresis strip (a sample loading port (110) for receiving sample (col. 5:32-35; although not needed to meet the claim Applicant should note there may only be one sample port (col. 5:39-43) and so only one separation lane), the sample loading port extending through the housing to the electrophoresis strip (Figure 8b)); 
a first electrode (325) and a second electrode (325) for generating an electric field along a length of the electrophoresis strip (col. 11:2-5); 
an imaging system structured to detect the migration and separation of the one or more bands in the gel strip (col. 12:16-19).
Bjorkesten, though, does not disclose that the electrophoresis biochip system is for detecting hemoglobin variants.
Ferris discloses an electrophoresis system for detecting hemoglobin variants (see the title and note the following

    PNG
    media_image23.png
    272
    1038
    media_image23.png
    Greyscale


(see page 480) and

    PNG
    media_image24.png
    827
    1072
    media_image24.png
    Greyscale

   ), comprising: 
an electrophoresis gel, the electrophoresis gel structured to receive a hemoglobin sample (this limitation is implied by the following

    PNG
    media_image5.png
    63
    960
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    129
    1009
    media_image6.png
    Greyscale

See the bottom of page 479, bridging to page 480.);
a first electrode and a second electrode for generating an electric field along a length of the electrophoresis strip wherein the generated electric field is effective to induce migration and separation of hemoglobin variants in the hemoglobin sample introduced to the electrophoresis strip into one or more bands of the hemoglobin variants on the electrophoresis strip (this limitation is implied by the following

    PNG
    media_image7.png
    296
    893
    media_image7.png
    Greyscale

(see Ferris page 479),

    PNG
    media_image8.png
    122
    1030
    media_image8.png
    Greyscale

(see Ferris page 480), and

    PNG
    media_image9.png
    858
    1099
    media_image9.png
    Greyscale

(see Ferris page 480)).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide the electrophoresis gel and buffer of Ferris into the housing of the electrophoresis biochip system of Bjorkesten, so configuring the electrophoresis biochip system of Bjorkesten for diagnosing sickle cell disease in a subject, because 
(1) the electrophoresis biochip system of Bjorkesten is not limited to any particular gel and buffer configuration, that is, Bjorkesten clearly contemplates using the electrophoresis biochip system for analysis, including clinical analysis, of a variety of analytes in a variety of samples (for example,

    PNG
    media_image10.png
    170
    395
    media_image10.png
    Greyscale

See col. 1:33-42.);

(2) using the electrophoresis gel and buffer of Ferris would not require any structural changes to the electrophoresis biochip system of Bjorkesten.  It would effectively be just substitution of one known electrophoresis gel and buffer for another with predicable results; and 

(3) as shown by Mayo Clinic sickle cell anemia is an illness with serious symptoms so having another means available for being able to diagnose whether a patient has this illness would be helpful for a medical practioner.
	
The Examiner will note that once the electrophoresis gel and buffer of Ferris has been placed into the housing of the electrophoresis biochip system of Bjorkesten the sample loading port will be for receiving the hemoglobin sample without any need for modification.  Also the first electrode and a second electrode of the electrophoresis biochip system of Bjorkesten would be, without any need for modification, for generating an electric field along a length of the electrophoresis strip wherein the generated electric field is effective to induce migration and separation of hemoglobin variants in the hemoglobin sample introduced to the electrophoresis strip into one or more bands of the hemoglobin variants on the electrophoresis strip

Bjorkesten as modified by Ferris and Mayo Clinic does not disclose 
an imaging system structured to detect the migration and separation of the one or more bands of the hemoglobin variants of the hemoglobin sample on the electrophoresis strip caused by the generated electric field and to generate band detection data based on the one or more bands of the hemoglobin variants of the hemoglobin sample; 

as required by claim 79.  However, as first matter the Examiner will note again that Bjorkesten does disclose providing an imaging system structured to detect the migration and separation of the one or more bands in the gel strip (col. 12:16-19).
Ferris discloses using a densitometer as an imaging system structured to detect the migration and separation of the one or more bands of the hemoglobin variants of the hemoglobin sample on the electrophoresis strip caused by the generated electric field and to generate band detection data based on the one or more bands of the hemoglobin variants of the hemoglobin sample:

    PNG
    media_image11.png
    837
    1059
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    68
    981
    media_image12.png
    Greyscale

(see page 481).  
Bio-Rad discloses an imaging densitometer for use on an electrophoresis gel. See Figure 1-1, which is on page 1-2; the last paragraph on page 1-2, noting therein especially “GS-800™ calibrated densitometer”; and page E-1, Appendix E.  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to use a densitometer such as the GS-800 as taught by Bio-Rad as the imaging system for the electrophoresis biochip system of Bjorkesten as modified by Ferris  and Mayo Clinic as just noted Ferris discloses using a densitometer and Bio-Rad discloses many useful features and optional settings. For example,
	a) automating exposure

    PNG
    media_image13.png
    499
    1098
    media_image13.png
    Greyscale

	(see page D-6, Appendix D),
or manual exposure (page D-7), or live acquire (page D-8);

	b) Dark Subtraction (page D-13); and

	c) can be used with various gel stains and wavelength ranges (

    PNG
    media_image14.png
    801
    969
    media_image14.png
    Greyscale

	(see page E-5, Appendix E) and

    PNG
    media_image15.png
    314
    1023
    media_image15.png
    Greyscale


).
		As for 
Serial No. 15/500,447 Page 3 		an imaging processor programmed to receive the band detection data to determine one or more band characteristics corresponding to the one or more bands of the hemoglobin variants of the hemoglobin sample, identify the hemoglobin variants, generate diagnostic results of hemoglobin disorders based at least in part on the identified hemoglobin variants, and transmit the diagnostic results to an output…


one of ordinary skill in the art at the time of the effective filing date of the application would recognize the GS-800 densitometer has an imaging processor that could be readily programmed to receive the band detection data to determine one or more band characteristics corresponding to the one or more bands of the hemoglobin variants of the hemoglobin sample, identify the hemoglobin variants, generate diagnostic results of a hemoglobin disorder, such as sickle cell disease, based at least in part on the identified hemoglobin variants (as evidenced by Davis, hemoglobin S is an abnormal hemoglobin that is the basis of sickle cell trait and sickle cell anemia:

    PNG
    media_image4.png
    273
    719
    media_image4.png
    Greyscale




), and transmit the diagnostic results to an output.  See, for example, Bio-Rad Chapter 5 (

    PNG
    media_image16.png
    232
    1073
    media_image16.png
    Greyscale
) and Chapter 6 (

    PNG
    media_image17.png
    477
    1115
    media_image17.png
    Greyscale

).
As for the claim limitation “wherein the electrophoresis strip comprises cellulose acetate paper saturated with a buffer solution…”, although in the electrophoresis biochip system for diagnosing sickle cell disease in a subject of Bjorkesten as modified by Ferris, which is evidenced by Charles Davis, Mayo Clinic, and Bio-Rad the electrophoresis strip comprises a buffer solution ( 

    PNG
    media_image18.png
    292
    1135
    media_image18.png
    Greyscale

See Ferris page 479.
), a polyacrylamide gel is used instead of cellulose acetate paper.
However, as shown by Hicks it was known at the time of the effective filing date of the application use cellulose acetate paper saturated with a buffer solution, the buffer solution comprises alkaline tris/Borate/EDTA buffer solution, to perform electrophoresis of hemoglobin, including hemoglobin S, (see the article abstract and note the following

    PNG
    media_image19.png
    364
    699
    media_image19.png
    Greyscale

See page 1072.).
Thus, barring evidence to the contrary, such as unexpected results, to substitute cellulose acetate for polyacrylamide for the electrophoresis strip in electrophoresis biochip system for diagnosing sickle cell disease in a subject of Bjorkesten as modified by Ferris, which is evidenced by Charles Davis, Mayo Clinic, and Bio-Rad is substation of known electrophoresis strip composition for electrophoresis of hemoglobin, including hemoglobin S, compatible with alkaline tris/Borate/EDTA buffer solution for another with predictable results.


Addressing claim 80, as for the imaging system being portable the Examiner will note that the imaging system is part of an electrophoresis apparatus, which is implicitly portable as it may used in different orientations, such as horizontal, “vertical or even upside down (see Bjorkesten Figure 11 and note the following

    PNG
    media_image25.png
    501
    490
    media_image25.png
    Greyscale

See Bjorkesten col. 12:14-36.).  Thus, the imaging system is implicitly inherently portable. 
As for the imaging system being computer interfaceable this is implied by Bio-Rad imaging processor with which it is to be used as discussed in the rejection of underlying claim 79.
As for the imaging system being used for visualizing and quantifying the one or more band migration along the electrophoresis strip, the Examiner will first note that he is reading this limitation as a method step.  In any event, this is clearly using the imaging system in the electrophoresis system of Bjorkesten as modified by Ferris, which is evidenced by Charles Davis, Mayo Clinic, and Bio-Rad.  See Ferris Figure 1.


Addressing claim 81, for the additional limitations of this claim consider Ferris Figure 1 (from which may infer the use of a camera) and see the discussion about the Bio-Rad imaging processor in the rejection of underlying claim 79.
















Addressing claim 82, for the additional limitation of this claim note the following

    PNG
    media_image26.png
    504
    471
    media_image26.png
    Greyscale

See Bjorkesten col. 12:14-36.







Addressing claim 83, for the additional limitation of this claim note the following in 
Ferris 


    PNG
    media_image18.png
    292
    1135
    media_image18.png
    Greyscale

See Ferris page 479.
	Although in the rejection of underlying claim 79 cellulose acetate is substituted for polyacrylamide gel, one of ordinary skill in the art would expect that the same buffer could still be used for both separation media to analyze hemoglobin as there is no indication of chemical reaction between (or that such reaction would even be desired) between the hemoglobin analyte and the separation medium.  
  
Addressing claim 85, for the additional limitation of this claims see Bio-Rad pages 1-2, 2-9, 2-12 to 2-13, 3-5 to 3-6, and Chapters 5 and 6.



Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bjorkesten as modified by Ferris, which is evidenced by Charles Davis and Mayo Clinic, and also modified by Bio-Rad,  Hicks, Mote, Schneider, Graham, Puspitaningrum, and Kohn as applied to claims 16-18, 21, 23, 24, 27, 79-83, and 85 above, and further in view of Daniel Voytas, “Resolution and Recovery of DNA Fragments – Agarose Gel Electrophoresis,” Current Protocols – Molecular Biology, Supplement 2 CPI, 1991, pages 10.4.1 – 10.4.8 (hereafter “Voytas”) and  Sean Gallagher, “One-Dimensional SDS Gel Electrophoresis of Proteins,” Current Protocols in Molecular Biology, Analysis of Proteins, Supplement 75, 2006,  pages 10.2.1 - 10.2A.37 (hereafter “Gallagher”).

Addressing claim 19, the additional limitation of this claim requires “wherein the voltage applied to the biochip by the electrodes does not exceed 250V.”  As a first matter the Examiner will note that he is construing the aforementioned limitation as a method limitation, not a structural limitation.  
The voltage applied to the electrodes in the electrophoresis biochip system for diagnosing sickle cell disease in a subject of Bjorkesten as modified by Ferris, which is evidenced by Charles Davis, Mayo Clinic, and Bio-Rad is 400V:
 


    PNG
    media_image27.png
    62
    985
    media_image27.png
    Greyscale


    PNG
    media_image28.png
    118
    970
    media_image28.png
    Greyscale

See Ferris bottom of page 479, bridging to page 480.
However, at the time of the effective filing date of the application the use of so-called minigels, which are smaller, usually both thinner and shorter, than conventional slab gels, such the one used by Ferris was known.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to use a minigel in the electrophoresis biochip system for diagnosing sickle cell disease in a subject of Bjorkesten as modified by Ferris, which is evidenced by Charles Davis, Mayo Clinic, and Bio-Rad because they can be run faster than larger gels, so expediting analytical applications, they also require a smaller sample volume, and the protocol that was to be used for a larger gel can be largely the same for a minigel, wither appropriate scaling down (

    PNG
    media_image29.png
    261
    883
    media_image29.png
    Greyscale

See Voytas page 10.4.3.)
	One of skill in the art would recognize that when a minigel is used instead of a larger gel the recommended voltage for the protocol would have to be scaled down:

    PNG
    media_image30.png
    216
    856
    media_image30.png
    Greyscale


 .   See Gallagher page 10.2A.3.
	Thus, if the protocol of Ferris is to be modified for a minigel that is significantly shorter and thinner, at least one-half the size, than the larger disclosed gel then one of skill in the art would scale down the recommended 400 V in Ferris so that it does not exceed 250V.  In sum, to require that the voltage applied to the biochip by the electrodes does not exceed 250V is a concomitant consequence of scaling down the size of the electrophoresis strip.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bjorkesten as modified by Ferris, which is evidenced by Charles Davis and Mayo Clinic, and also modified by  Bio-Rad,  Hicks, Mote, Schneider, Graham, Puspitaningrum, and Kohn as applied to claims 16-18, 21, 23, 24, 27, 79-83, and 85 above, and further in view of Voytas.

Addressing claim 20, the additional limitation of this claim requires that “the sample loading port is configured to receive a lysed blood sample that is less than 10 microliters.”
In the electrophoresis biochip system for diagnosing sickle cell disease in a subject of Bjorkesten as modified by Ferris, which is evidenced by Charles Davis, Mayo Clinic, and Bio-Rad the sample loading port is configured to receive a lysed blood sample of 20 microliters (

    PNG
    media_image31.png
    62
    1011
    media_image31.png
    Greyscale


    PNG
    media_image32.png
    95
    967
    media_image32.png
    Greyscale

See Ferris bottom of page 479, bridging to page 480.)  A sample loading port is configured to receive a lysed blood sample of 20 microliters is also inherently configured to receive a lysed blood sample that is less than 10 microliters.
Moreover, at the time of the effective filing date of the application the use of so-called minigels, which are smaller, usually both thinner and shorter, than conventional slab gels, such the one used by Ferris was known.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to use a minigel in the electrophoresis biochip system for diagnosing sickle cell disease in a subject of Bjorkesten as modified by Ferris, which is evidenced by Charles Davis, Mayo Clinic, and Bio-Rad because they can be run faster than larger gels, so expediting analytical applications, they also require a smaller sample volume, and the protocol that was to be used for a larger gel can be largely the same for a minigel, wither appropriate scaling down (

    PNG
    media_image29.png
    261
    883
    media_image29.png
    Greyscale

See Voytas page 10.4.3.)
One of skill in the art would recognize that when a minigel is used instead of a larger gel the sample volume should be appropriately scaled down, so for a minigel strip half the size of the gel strip disclosed in Ferris only half the sample volume or less would be needed, that is, 10 microliters or less.  


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Bjorkesten as modified by Ferris, which is evidenced by Charles Davis and Mayo Clinic, and also modified by  Bio-Rad,  Hicks, Mote, Schneider, Graham, Puspitaningrum, and Kohn  as applied to claims 16-18, 21, 23, 24, 27, 79-83, and 85 above, and further in view of Robert Sarrine US 5,399,255 (hereafter “Sarrine”).

Addressing claim 22, Bjorkesten as modified by Ferris, which is evidenced by Charles Davis, Mayo Clinic, Bio-Rad, and Hicks appears silent as to the composition of the first electrode and the second electrode.  However, Sarrine shows that at the time of the effective filing date of the application it was known in the electrophoresis art to use electrodes comprising graphite.  See Sarrine Figure 3 and col. 4:32-37.  Thus, barring evidence to the contrary, such as unexpected results, to have the first electrode and the second electrode in the electrophoresis biochip system for diagnosing sickle cell disease in a subject of Bjorkesten as modified by Ferris, which is evidenced by Charles Davis, Mayo Clinic, Bio-Rad, Hicks is effectively just substitution of one known electrophoresis electrode conducive material for another with predictable results.  



Examinations from Foreign Patent Offices Recently Submitted by Applicant

The Indian Examination Report cited in  Applicant’s Information Disclosure Statement (“IDS”) of May 7, 2022 deems claims 1-15 of the relevant India application to lack novelty of document D1 and separately lack an inventive step over documents D1-D3.  D1 is CN107075441A.  WO 2016/019142 A1 is an English language equivalent to D1. However, it is not available as prior art under U.S. Patent practice as it was published after claimed earliest priority and shares a priority claim from the same U.S. provisional application as U.S. application 15/50047.  Document D2 is CN 102401811 A.  EP 2418 A2 is an English language equivalent.  Although it describes an electrophoresis apparatus and control method, there does not appear to be any mention of analyzing hemoglobins.  Document D3 is US 20180067101 A.  This document does disclose an electrophoresis cartridge (250), but no detail is provided about it  Also, although this document mentions hemoglobin it is only discussed in regard to diagnosing malaria from breakdown of hemoglobin when red blood cells are infected twit he malaria parasites (paragraphs [0043], [0056], and [0097].  


The Australian Examination Report cited in  Applicant’s IDS of May 7, 2022 deems claims 1-6 of the relevant application to have novelty/inventive step and to have patentable subject matter.

The Singaporean Written Opinion cited in  Applicant’s IDS of May 7, 2022 deems claims 1-4 of the relevant application to have both novelty and an inventive step. 

The Canadian Office Action cited in  Applicant’s IDS of July 7, 2022 rejects claims of the relevant application as lacking an inventive step over documents D6 and D7, US 2010/018119 A1 and WO 96/33410 A1, respectively.  The USPTO Examiner believes that the D1 citation is in error as the indicated PG-PUB is of ra Monitor and Method for Measuring Oxygen Concentration by Lam et al. The USPTO Examiner believes that the Canadian Examiner meant Sugiyama et a. US 20100032297 A1, which is for an electrophoresis chip and electrophoresis apparatus.  Although this document does disclsoe analyzing a sample for hemoglobin, the hemoglobin has been glycosylated and cellulose acetate is not used as a separation medium, nor does any colored dye or stain appear to be used.  D2 discloses performing capillary electrophoresis, so no use of cellulose acetate as a separation medium is disclosed.  Also, there does not appear to be nay mention of analyzing a sample for hemoglobin.

The Extended European Search Report cited in  Applicant’s IDS of August 30, 2022 only cites “A” documents.





Final Rejection

Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S NOGUEROLA/ Primary Examiner, Art Unit 1795                                                                                                                                                                                             October 8, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Ferris appears silent as to the stain used.
        
        2 As evidenced by Puspitaningrum benzidine will stain hemoglobin blue, for at least the first 20 minutes of contact, and then change color to green-brown.  See in Puspitaningrum  Benzidine Staining, which is on page 101, and the last full sentence on page 102.
        3 The Examiner understands “integration” in the Figure 1 caption to mean determining peak area. 
        4 Ferris appears silent as to the stain used.
        
        5 As evidenced by Puspitaningrum benzidine will stain hemoglobin blue, for at least the first 20 minutes of contact, and then change color to green-brown.  See in Puspitaningrum  Benzidine Staining, which is on page 101, and the last full sentence on page 102.
        6 The Examiner understands “integration” in the Figure 1 caption to mean determining peak area.